Judgment insofar as it imposes sentence unanimously reversed, on the law, and matter remitted to Erie County Court for resentencing, and otherwise judgment affirmed. Memorandum: The matter is remitted solely for the purpose of resentence in compliance with GPL 380.50 (People ex rel. Miller v. Martin, 1 N Y 2d 406; People v. Herndon, 41 A D 2d 698). We have considered the remaining contentions of the appellant and find that they are without merit.' (Appeal from judgment of Erie County Court convicting defendant of attempted robbery, third degree.) Present — Marsh, P. J., Cardamone, Simons, Mahoney and Goldman, JJ.